Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 13 is objected to because of the following informalities:  on line 1 of claim 13, “the first ring element” should be changed to –the first element--.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 29, the concept of the protrusion (e.g., element 4246 shown in FIG. 45) being disposed between the body (e.g., element 4252 shown in FIG. 45) and the first element (e.g., element 4202 shown in FIG. 45) lacks basis in the original disclosure and is considered new matter. Applicant should note that the first element surrounds the protrusion so 
With respect to claim 30, the concept of the rib (e.g., element 4250 shown in FIG. 45) being adjacent to the protrusion (e.g., element 4246) lacks basis in the original disclosure and is considered new matter. Applicant should note that the rib cannot be adjacent to the protrusion since first element separates the rib from the protrusion. It is suggested that “wherein the first element includes a rib adjacent the protrusion” in claim 30 be changed to –wherein the first element includes a rib adjacent to a portion of the first member that is adjacent to the protrusion—which is shown in FIG. 45.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to line 2 of claim 24, the location of the “engagement surface” is unclear.
Concerning line 5 of claim 26, “the cylinder” lacks antecedent basis.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gannon et al (US 6,485,639).

With respect to claim 12, Gannon et al disclose a fluid purification device including 
a first member 20 (see FIG. 1) having a first open end (e.g., the upper end),, 
an intermediate member coupled to the first member adjacent the first open end (e.g., defined by the attachment structure between element 20 and element 21 described on lines 46-49 of col. 6),
a first element 21 coupled to and disposed about the first open end, 
the intermediate element being operably coupled to the first element (e.g., since the attachment structure is attached to the first element), and
a porous second member 48, the second member being operably coupled to the first element and enclosing the first open end.

	Concerning claim 13, Gannon et al disclose the first element 21 as being integral with the first member 20 (e.g., since parts 21 and 20 attached to one another in an integral whole as described on lines 46-49 of col. 6 and shown in FIG. 1).



With respect to claim 17, the limitation “an activation element being configured to engage the valve when the activation element is disposed in the tank” recited on lines 6-7 invokes the constraints of 35 U.S.C. 112(f) and corresponds to the structure of the top surface 3224 of first ring 3214 shown in FIG. 34. 
With respect to claim 17, Gannon et al discloses a fluid purification device including 
a first member 20 having a purification media 40 disposed therein (see FIG. 1), 
an intermediate member coupled to the first member adjacent a first member open end (e.g., defined by the attachment structure between element 20 and element 21 described on lines 46-49 of col. 6); and
an activation element (e.g., defined by the top surface of ring 21), 
the intermediate member being operably coupled to the activation element (e.g., since the attachment structure is attached to the first element). 
The limitations to the tank and valve relate to intended use and carry little patentable weight since the tank and valve have not been positively claimed in combination with the device.

Concerning claim 18, Gannon et al disclose the activation element as being operably coupled to the first member (e.g., since the activation element is defined by the upper flat surface part 21 and because part 21 is coupled to the first member 20).

As to claim 19, Gannon et al disclose a porous second member 48, the second member 48 being operably coupled to the activation element and enclosing the end of the first member (see FIG. 1).

Regarding claim 20,  Gannon et al disclose the activation element as being integral with the first member (e.g., since parts 20 and 21 are held against one another in an integral whole as shown in FIG. 1).

Concerning claim 21, Gannon et al disclose the activation element as including an activation surface (e.g., defined by the top surface of ring 21). The limitations to the tank relate to intended use and carry little patentable weight since the tank has not been positively claimed in combination with the device.

Concerning claim 22, Gannon et al disclose the activation element as including an activation surface (e.g., defined by the top surface of element 21). The limitations to the tank relate to intended use and carry little patentable weight since the tank has not been positively claimed in combination with the device.

Concerning claim 23, Gannon et al disclose the activation element as including an activation surface (e.g., defined by the top surface of element 21) position within an annular region on the activation element (e.g., since the tip surface of element 21 has an annular region). The limitations to the tank and valve relate to intended use and carry little patentable weight since the tank and valve have not been positively claimed in combination with the device.

With respect to claim 26, Gannon et al disclose the first member and activation element as being sized to fit within a tube that is 220 mm long (e.g., assuming a height of 2” for each of layers 40 and 45, see lines 13-17 of col. 7 and FIG. 1) and has a 205 mm inner diameter (e.g., assuming a diameter of 2”, see lines 35-37 of col. 6). 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al (US 6,485,639) in view of Terry (US 7,297,257).
With respect to claim 33, Gannon et al fail to specify the intermediate member as being coupled to the first member by adhesively bonding. Terry discloses an intermediate member in the form of a layer of adhesive coupled to components of a filter housing by adhesive bonding and suggests that such an arrangement provides a secure connection between components of the filter housing (see lines 17-19 of col. 7). It would have been obvious to have modified the device of Gannon et al so as to have included an intermediate member in the form of a layer of adhesive so that the intermediate member was coupled to the first member by adhesively bonding in order to provide a secure connection between the first member and first element via the intermediate element. 

Claims 27, 28, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24, 25, 29-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Gannon et al is considered the closest prior art with respect to claims 24, 27, and 32, however, the reference fails to teach or suggest:

The second element, corresponding to the structure of the second ring 4214 shown in FIG. 45 of the drawings and described in paragraph 257 of the specification, coupled to the first element and securing the intermediate member to the first element as recited in claim 27;
The first member including a space defined by a hemmed portion with the intermediate member being disposed within the space as recited in claim 32.

Withdrawn Objections and Rejections
	The objection to the drawings have been withdrawn in view applicant’s amended drawings filed on 7/29/2021.
	The objections to the specification have been withdrawn in view of applicant’s amendments to the specification filed on 7/29/2021.
	The rejection of claims 13 and 17-23 under 35 U.S.C. 112(b) has been reconsidered and withdrawn.

Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.
Applicant argues that Gannon et al does not disclose the “intermediate member” recited in claims 12 and 17, however, it is held that Gannon discloses an intermediate member in the form of an attachment structure between element 20 and element 21 described on lines 46-49 of col. 6 of the reference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773